                                                                                          FILED
                                                                                 2020 Mar-30 AM 11:23
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
MELLODY ANN BRADY                         )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )    Case No.: 5:18-cv-1615-LCB
                                          )
COMMISSIONER SOCIAL                       )
SECURITY ANDMINISTRATION,                 )
AN INDEPENDENT AGENCY OF                  )
THE UNITED STATES OF                      )
AMERICA,                                  )

       Defendant.

                          MEMORANDUM OPINION
      On October 3, 2018, the Plaintiff, Mellody Ann Brady filed a complaint (Doc.

1) seeking judicial review of an adverse final decision of the Commissioner of the

Social Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §

405(g). The Commissioner filed an answer to the complaint on February 8, 2019.

(Doc. 11). The Plaintiff filed a brief in support of her position on April 17, 2019,

(Doc. 15), and the Commissioner filed a brief in support of the decision on May 15,

2019. (Doc. 16). The Plaintiff also filed a reply brief on May 27, 2019. (Doc. 17).

Therefore, the Plaintiff’s issues are ripe for review. For the following reasons, the

final decision of the Commissioner is affirmed.

      I.     BACKGROUND


                                         1
       The Plaintiff protectively filed for a period of disability and disability

insurance benefits on August 14, 2014. (R. 10)1. She also applied for Supplemental

Security Income. Her alleged onset date was ultimately amended to January 18,

2013. Id. The Plaintiff’s claims for benefits were denied, and she subsequently filed

a request for a hearing in front of an Administrative Law Judge (“ALJ”). The

Plaintiff appeared before two different ALJ’s 2 on separate occasions: first, in July of

2016, then in June of 2017. Id. The first ALJ determined that the Plaintiff needed to

have a consultative examination. (R. 127-28). The Plaintiff testified at both hearings

and was questioned by her attorney and the ALJs. A Vocational Expert (“VE”) also

testified at both hearings. The ALJ who presided over the second hearing issued an

opinion on September 25, 2017. (R. 7-22). In issuing her opinion, the ALJ used the

five-step evaluation process to determine whether an individual is disabled. The ALJ

made the following determinations:

       1. The Plaintiff meets the insured status requirements of the Social Security
          Act through June 30, 2013. (R. 12)

       2. The Plaintiff has not engaged in substantial gainful activity since January
          18, 2013, the alleged onset date of disability. Id.




1
  Citations denoted “R” refer to the page numbers in the record attached to the Commissioner’s
answer at (Doc. 11).
2
  Only the ALJ from the second hearing, Judge Mallette Richey, made findings and issued a
decision. Unless otherwise indicated, any references to an ALJ in this opinion will refer to Judge
Richey, who presided over the hearing held on June 28, 2017, and issued a decision on
September 25, 2017.
                                                2
          3. The Plaintiff has the following severe impairments: degenerative disc
             disease, fibromyalgia, chronic obstructive pulmonary disease (COPD),
             obesity, and an affective mood disorder. Id.

          4. The Plaintiff does not have an impairment or combination of impairments
             that meets or medically equals the severity of one of the listed impairments
             in 20 CFR Part 404, Subpart P, Appendix 1. (R. 13).

          5. The Plaintiff has the residual functional capacity (“RFC”) to perform less
             than the full range of light work as defined in 20 CFR 404.1567(b) an
             416.967(b). 3

          6. The Plaintiff can perform past relevant work as a cleaner4. Additionally,
             there are other jobs that exist in the national economy that the Plaintiff
             could perform including work as a marker, a cashier, or a sales attendant.
             (R. 21-22).

          7. The Plaintiff has not been under a disability as defined in the Social
             Security Act, from January 18, 2013, through the date of the decision. (R.
             22).

          After the ALJ denied her claim, the Plaintiff requested an appeal to the

Appeals Council, which was denied on August 7, 2018. (R. 1). At that point, the

ALJ’s decision became the final decision of the Commissioner. Henry v. Comm’r of

Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). The Plaintiff then filed the present

action.

          II.     DISCUSSION

          The Social Security Administration (“SSA”) is authorized to pay

Supplemental Security Insurance (“SSI”) and disability insurance to claimants that


3
    The ALJ listed the Plaintiff’s various limitations and abilities. (R. 15-16).
4
    This finding is further discussed below.
                                                    3
have a disability. Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th

Cir. 2018). Title II of the Social Security Act defines disability as “the inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or that has

lasted or can be expected to last for a continuous period of not less than 12 months.”

Id. at 1358-59, citing 42 U.S.C. §§ 423 (d)(1)(A).

      A. Standard of Review

      The Court reviews “de novo the legal principles upon which the ALJ relied,

but [is] limited to assessing whether the ALJ’s resulting decision is supported by

substantial evidence.” Henry, 802 F.3d at 1266-67. “Substantial evidence is more

than a scintilla and is such relevant evidence that a reasonable person would support

its conclusion.” Winshel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). The Court does not “decide facts anew, mak[e] credibility determinations, or

reweigh the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

The Court instead “must scrutinize the record as a whole in determining whether the

ALJ reached a reasonable decision.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).

      B. Five Step Sequential Evaluation

      To determine if a claimant has a disability, the SSA regulations mandate that

an ALJ follow a five-step sequential evaluation while evaluating a disability claim.


                                          4
See 20 C.F.R. §§ 404.1520; 416.920. Pursuant to the regulations, the ALJ must

proceed with his or her analysis as follows:

   1. Is the claimant engaged in substantial gainful activity? If “yes” the claimant
      is not disabled, and the analysis ends here. If the answer is “no,” proceed to
      the next step of the analysis. 20 C.F.R. § 404.1520.

   2. Does the claimant have a medically determinable physical or mental
      impairment or combination of impairments that meets the duration
      requirements of 20 C.F.R. § 404.1509? If “no,” the claimant is not disabled.
      If “yes,” proceed to the next step of the analysis. Id.

   3. Does the claimant have an impairment that equals a listed impairment in 20
      C.F.R. § 404, Subpart P Appendix 1 and meets the durational requirements of
      20 C.F.R. § 404.1509? If “yes” the claimant is disabled. If “no,” proceed to
      the next step of the analysis. Id.

   4. Does the claimant have the residual functional capacity (“RFC”) to return to
      past relevant work? If “yes” the claimant is not disabled. If no, proceed to the
      final step of the analysis. Id.

   5. Does the claimant’s RFC, age, education, and work experience allow him or
      her to make an adjustment to other work? If “no,” the claimant is disabled. If
      “yes,” the claimant is not disabled. Id.
      Initially, the claimant bears the burden of proof regarding the first four steps

of the above evaluation. Washington, 906 F.3d at 1359. The claimant carries a

particularly heavy burden when showing why he or she cannot engage in past

relevant work. Id. After the fourth step, the burden then shifts to the Commissioner

to determine if there are jobs in the national economy that the claimant can perform.

Id. However, while the burden shifts to the Commissioner at step five, the burden




                                          5
ultimately falls to the claimant to show a disability exists. Id., citing Doughty v.

Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001).

      As noted above, the ALJ determined that the Plaintiff had not engaged in

substantial gainful activity since the alleged onset date, and that she had several

severe impairments that met the durational requirements of 20 C.F.R. § 404.1509

and limited her ability to work. (R. 12). However, the ALJ found that the

impairments, alone and in combination, did not equal a listed impairment in 20

C.F.R. § 404, Subpart P, Appendix 1. (R. 13-15). The ALJ then determined that the

Plaintiff had the residual functional capacity (“RFC”) to return to her past work.

Finally, the ALJ found that, considering her RFC, age, education, and work

experience, the Plaintiff could perform other jobs that exist in the national economy.

      C. The Plaintiff’s Contentions

      The Plaintiff first argues that both the ALJ and the Appeals Council erred

when they failed to resolve an alleged conflict in the record as to the Plaintiff’s past

relevant work. Second, the Plaintiff contends that the ALJ improperly rejected the

consultative examiner’s opinion that she was unable to work. Finally, the Plaintiff

argues that the ALJ improperly applied 42 U.S.C. § 423(d)(5)(A). The Court will

address each argument in turn.

      1. The ALJ and the Appeals Council failed to resolve an alleged conflict
         regarding the Plaintiff’s past relevant work.



                                           6
      According to the Plaintiff, the ALJ erred when she found that the Plaintiff

could perform her past relevant work as a cleaner. The Plaintiff contends that there

was a conflict in the record regarding her relevant work history. As noted, there

were two separate hearings in this case, each presided over by a different ALJ.

However, the ALJ from the first hearing did not make any findings nor did he issue

a decision.

      At the first hearing, the Plaintiff testified that, among other jobs, she cleaned

apartments for a business called “Fountain Blue Management.” She stated that job

required her to lift no more than 10 to 15 pounds; that she was primarily standing on

the job; and that she would carry things such as vacuum cleaners up and down stairs.

The VE at that hearing determined that particular job to be that of a “housekeeper,”

defined in the Dictionary of Occupational Titles (“DOT”) 381.687-014. According

to the VE, the work as a housekeeper is considered “heavy.”

      At the second hearing, the Plaintiff described her work at the same company

as “cleaning apartments” and stated that her work entailed “cleaning and vacuuming

and shampooing the carpets and doing windows and stuff.” (R. 39-40). The Plaintiff

stated that this work included pushing a cart around and carrying equipment. (R.

40-41). The VE at this hearing classified that job as that of a “cleaner,” defined at

DOT 323.687-014. The VE stated that this work would be considered “light.”




                                          7
      As noted, the ALJ found that the Plaintiff had the RFC to return to her past

work as a cleaner. However, the Plaintiff argues, she has never worked as a cleaner.

Rather, her past relevant work was as a housekeeper, a job with a different definition

that is classified as heavy work and, therefore, outside of her RFC. According to the

Plaintiff, this demonstrates that the ALJ’s determination was not based on substantial

evidence.    In support of her contention, the Plaintiff cites Washington v.

Commissioner of Social Security, 906 F.3d 1353 (11th Cir. 2018), in which the

Eleventh Circuit held:

      [P]ursuant to the terms of the Ruling, and in light of the overall
      regulatory scheme that governs disability claims, the ALJs within the
      SSA have an affirmative duty to identify apparent conflicts between the
      testimony of a Vocational Expert and the DOT and resolve them. This
      duty requires more of the ALJ than simply asking the VE whether his
      testimony is consistent with the DOT. Once the conflict has been
      identified, the Ruling requires the ALJ to offer a reasonable explanation
      for the discrepancy, and detail in his decision how he has resolved the
      conflict. The failure to discharge this duty means that the ALJ’s
      decision, when based on the contradicted VE testimony, is not
      supported by substantial evidence.

According to the Plaintiff, both the ALJ and the Appeals Council failed to resolve

the above-mentioned conflict, and, therefore, this matter is due to be reversed.

      However, this Court finds that any error in failing to resolve that conflict is

harmless. Even if the ALJ erroneously determined that the Plaintiff had past relevant

work experience as a cleaner, such a finding would be harmless, because the ALJ

went on to make an alternative finding that the Plaintiff could perform other jobs as


                                          8
well. At step five of her evaluation, the ALJ found that “there are other jobs existing

in the national economy that [the Plaintiff] is able to perform.” (R. 21). The ALJ

found that someone the Plaintiff’s age (at the time of her hearing), with the Plaintiff’s

RFC, and considering all of the Plaintiff’s past work experience, could work as a

marker, a cashier, or a sales attendant. Further, the ALJ found that there were a

significant number of these types of jobs existing in the national economy at the time

the decision was issued. The Plaintiff does not contest the ALJ’s alternative findings

regarding other jobs that she could perform.

      “To the extent that an administrative law judge commits an error, the error is

harmless if it did not affect the judge's ultimate determination.” Hunter v. Comm'r

of Soc. Sec., 609 F. App'x 555, 558 (11th Cir. 2015), citing Diorio v. Heckler, 721

F.2d 726, 728 (11th Cir.1983) (applying the harmless error doctrine in a Social

Security appeal after finding that an administrative law judge made “erroneous

statements of fact”). Because the ALJ ultimately determined that there were other

jobs the Plaintiff could perform given her age, experience, and RFC, any failure to

properly resolve the conflict as to the proper classification of her job with Fountain

Blue Management was harmless. It would be a waste of scarce judicial resources to

remand this case for the Appeals Council or the ALJ to resolve a conflict that would

not change the outcome of the case. Accordingly, the Plaintiff is not entitled to relief

on this issue.


                                           9
      2. The ALJ erred by giving little weight to the opinion Dr. Ekambaram.

      Next, the Plaintiff argues that the ALJ erred in assigning little weight to the

opinion of Dr. Ekambaram, the internal medicine physician who performed the

consultative examination at the request of the first ALJ. Dr. Ekambaram examined

the Plaintiff on October 6, 2016, and noted that she had a major depressive disorder,

fibromyalgia, and arthritis in her upper neck and lower back. (R. 1387). On the last

page of his report, Dr. Ekambaram stated: “In summary[,] patient has major

depressive disorder.    She has got fibromyalgia and pain.         She cannot work

continually due to the pain.” (R. 1387). In her decision, the ALJ stated that she gave

“little weight” to Dr. Ekambaram’s opinion that the Plaintiff “cannot work

continually due to the pain.” (R. 20). According to the ALJ, Dr. Ekambaram

examined the Plaintiff on a single occasion and was not her treating physician. The

ALJ also noted that his opinion was not supported by the objective medical evidence

in the record. Id.

      The Plaintiff asserts that the first ALJ specifically chose an internal medicine

specialist for the consultative exam, and contends that this “weighs against rejection”

of Dr. Ekambaram’s opinion. (Doc. 15, p. 12). In support of that contention, she

cites 20 C.F.R. § 404.1519g(b) which provides, in part, that consultative examiners

are chosen by the SSA because they “have the training and experience to perform

the type of examination or test we will request.” However, that section of the CFR


                                          10
does not mandate or in any way suggest that special deference is to be given to a

physician that is chosen by an ALJ to perform a consultative examination. The

Plaintiff cites no other authority that would support the proposition that an ALJ must

give any certain weight to a physician that he or she chose.

      Additionally, the Plaintiff’s allegation that the first ALJ “specifically chose”

an internal medicine specialist is not supported by the record. A review of the

transcript from the first hearing reveals that, after discussing the various medical

problems that the Plaintiff had and the need for a consultative examination, the

following exchange occurred:

      [ALJ]: Yeah. We’ve got a bunch of stuff allegedly going on here, so –

      [Plaintiff’s Counsel]: And it’s more of a combination of things I think
      that would – and so, I’m –

      [ALJ]: Okay. Internist?

      [Plaintiff’s Counsel]: Yes. I would think so.

      [ALJ]: Okay. I’ll deal with that then.

(R. 128). Therefore, the Plaintiff’s assertion that “the original ALJ in this matter

specifically chose a consultative examination by an internal medicine physician

given the complete nature of the Plaintiff’s problems” is not supported by the record.

(Doc. 15, p. 11). At best, it was a collaborative choice.

      The Plaintiff also argues that the ALJ should not have given less weight to Dr.

Ekambaram’s opinion simply because he examined her only once and was not her
                                          11
treating physician. The Plaintiff cites 20 C.F.R. § 404.1527(c)(1), which provides:

“Generally, we give more weight to the opinion of a source who examined you than

to the opinion of a source who has not examined you.” Again, that section of the

CFR does not mandate any specific amount of weight that is to be given to an

examining physician.     The Plaintiff cites no other authority to support this

contention.

      Nevertheless, those were not the only reasons the ALJ gave for assigning little

weight to Dr. Ekambaram’s opinion. The ALJ also gave little weight to Dr.

Ekambaram’s opinion because, she said, “the objective medical evidence of record

does not support the claimant’s subjective complaints and/or allegations regarding

the nature, duration, frequency, existence, or even severity of her medical

contention.” (R. 20). The Plaintiff disputes that finding as well and argues that her

subjective complaints of disabling pain are supported her medical records.

       In support of her argument, the Plaintiff points to several medical records

which, she says, support her subjective complaints of disabling pain. She cites a

clinical impression from January 18, 2013, of cervical radiculopathy (R. 609) and a

CT Scan on January 18, 2013, finding “loss of disc space height at C6-C7.” (R.

622). According to the Plaintiff, these two findings support Dr. Ekambaram’s

finding of limited neck mobility due to arthritis. The Plaintiff also cites to records




                                         12
from other providers which similarly contain findings that would support Dr.

Ekambaram’s findings and opinion. See (Doc. 15, p. 13-16).

      The Court has reviewed these records and agrees that they support Dr.

Ekambaram’s findings. However, that is not the standard to be applied in deciding

whether to affirm or reverse the Commissioner’s decision. Rather, the Court must

determine whether the ALJ’s decision is supported by substantial evidence. As

noted above, “[s]ubstantial evidence is more than a scintilla and is such relevant

evidence that a reasonable person would support its conclusion.” Winshel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

      It is important to remember that the ALJ did not find that the Plaintiff had no

medical impairments at all.      Indeed, the ALJ found that the medical records

supported a finding that the Plaintiff had several severe impairments that impacted

her ability to work. This was taken into consideration in determining the Plaintiff’s

RFC. However, the ALJ found that these impairments were not as severe as the

Plaintiff claimed. In reviewing the ALJ’s decision, the Court does not “decide facts

anew, mak[e] credibility determinations, or reweigh the evidence.” Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      In her opinion, the ALJ highlighted numerous medical records suggesting that

each of the Plaintiff’s conditions were stable and not so severe as to prevent her from

performing work consistent with her RFC. As to the Plaintiff’s degenerative disc


                                          13
disease, the ALJ cited an MRI scan and a CT scan both indicating that the Plaintiff

had only “mild” degenerative changes in her discs. (R. 17). She cited records from

Dr. James Bailey, a neurologist who found that she was “neurologically intact” and

had normal reflexes and sensation and that she was able to walk without difficulty.

(R. 17). The ALJ found these and other records to suggest that the Plaintiff’s

condition was stable and well controlled with medication.

      As to the Plaintiff’s fibromyalgia, the ALJ cited to records from Dr. Nuthi

who found that she had “normal neurological findings, no edema in her extremities,

and no indication of any tender trigger points.” (R. 18). The ALJ also pointed to

other records indicating that the Plaintiff did not have tender trigger points and that

her pain was not reported to be widespread throughout all quadrants of her body.

The records cited by the ALJ support her finding that, although the Plaintiff has these

medical conditions, they are not as severe as the Plaintiff claims.

      As to the COPD, the ALJ identified records indicating that auscultation of the

Plaintiff’s lungs was normal as were her chest x-rays. The ALJ also noted that the

Plaintiff continued to smoke cigarettes after being advised to quit by multiple

physicians. The ALJ similarly identified records from other providers regarding the

Plaintiff’s obesity and mood disorder which indicated the conditions were stable and

not disabling. The Court notes that the Plaintiff does not appear to specifically

challenge the ALJ’s findings as to her obesity and mental impairment.


                                          14
      Accordingly, the record contains substantial evidence on which the ALJ could

have based her finding that the Plaintiff’s subjective complaints regarding the

severity of her symptoms were not credible. The records cited by the Plaintiff

certainly establish that she has medical conditions that would cause pain in her neck

and back. However, those records standing alone do not support the Plaintiff’s

contention that her pain is so severe as to prevent her from engaging in any

substantial gainful activity. The Court also notes that on at least one occasion, the

Plaintiff was noted to have exhibited “drug seeking behavior.” (R. 533). This lends

further support to ALJ’s determination.

      Based on the foregoing, the Court finds that the record contains substantial

evidence on which the ALJ could have based her decision to give little weight to Dr.

Ekambaram’s opinion. The medical records fully support the ALJ’s determination

that the Plaintiff’s symptoms were less severe than she claimed and, therefore, were

inconsistent with Dr. Ekambaram’s opinion.         The Court will not reweigh the

evidence or make new credibility determinations as to this issue.

      3. The ALJ failed to properly apply 42 U.S.C. § 423(d)(5)(A).

      Finally, the Plaintiff claims that the ALJ failed to properly apply 42 U.S.C. §

423(d)(5)(A), which provides, in pertinent part:

      An individual shall not be considered to be under a disability unless he
      furnishes such medical and other evidence of the existence thereof as
      the Commissioner of Social Security may require. An individual's
      statement as to pain or other symptoms shall not alone be conclusive
                                          15
      evidence of disability as defined in this section; there must be medical
      signs and findings, established by medically acceptable clinical or
      laboratory diagnostic techniques, which show the existence of a
      medical impairment that results from anatomical, physiological, or
      psychological abnormalities which could reasonably be expected to
      produce the pain or other symptoms alleged and which, when
      considered with all evidence required to be furnished under this
      paragraph (including statements of the individual or his physician as to
      the intensity and persistence of such pain or other symptoms which may
      reasonably be accepted as consistent with the medical signs and
      findings), would lead to a conclusion that the individual is under a
      disability. Objective medical evidence of pain or other symptoms
      established by medically acceptable clinical or laboratory techniques
      (for example, deteriorating nerve or muscle tissue) must be considered
      in reaching a conclusion as to whether the individual is under a
      disability.

According to the Plaintiff, The ALJ failed to articulate her reasons for finding that

she was “not credible as to the intensity, severity and persistence of her symptoms

from the objective medical cervical and lumbar medical conditions.” (Doc. 15, p.

17), citing Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987)(“It is established in

this circuit that if the Secretary fails to articulate reasons for refusing to credit a

claimant’s subjective testimony, then the Secretary, as a matter of law, has accepted

that testimony as true. […] Implicit in this rule is the requirement that such

articulation of reasons by the Secretary be supported by substantial evidence. In this

case, the Secretary has articulated reasons for refusing to credit the claimant’s pain

testimony, but none of these reasons is supported by substantial evidence.”).

      However, the Plaintiff does not actually argue that the ALJ failed to articulate

reasons for her refusal to credit the Plaintiff’s testimony. Rather, the Plaintiff simply
                                           16
disagrees with the reasons given by the ALJ and argues that her findings were not

supported by substantial evidence. The Court has already addressed this issue.

      Similar to her argument in the previous section, the Plaintiff cites to many of

the same records in which various doctors indicated she did indeed have certain

conditions that could cause some of her symptoms. However, as noted above, the

ALJ considered all of those records and in fact found that the Plaintiff did have

limitations. The ALJ stated: “In summary, the evidence suggests that the claimant

is limited, but she is able to perform the work of a light exertional level.” (R. 20).

Thus, the record does not suggest that the ALJ ignored the findings of these

physicians. Rather, the ALJ considered their findings in conjunction with the

entirety of the Plaintiff’s medical records, determined that she had limitations, but

that those limitations were not so severe as to render her unable to perform any type

of work. As explained in the previous section, these findings are supported by

substantial evidence, and it is not the province of this Court to reweigh the evidence

or to make credibility determinations.

      III.   Conclusion

      For the foregoing reasons, the decision of the Commissioner is AFFIRMED.

A final order will be entered separately.




                                            17
DONE and ORDERED March 30, 2020.



                      _________________________________
                      LILES C. BURKE
                      UNITED STATES DISTRICT JUDGE




                          18
